DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 17/487,714 application filed September 28, 2021, which is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 and 24-28 are pending and have been fully considered.

Claim Interpretation
Applicant is reminded that “[u]nder a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification” [In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322].  In the instant case, a primary processing unit has been interpreted as a cracker as disclosed on page 25 of the instant specification (“(b) the primary processing unit is a cracker…”), where a cracker has been interpreted as a steam cracker or a FCC unit as disclosed on page 12 of the instant specification (“[t]he term ‘cracker’ is used herein to refer to a stream cracking unit or a fluid catalytic cracking (FCC) unit”).  Therefore, a primary processing unit has been interpreted as a steam cracker or a FCC unit.  A primary processing unit output stream has been interpreted as a stream comprising “ethylene, propylene, benzene, toluene, xylenes, or other aromatics” as disclosed on page 25 of the instant specification (“(c) the one or more primary processing unit output streams comprise circular ethylene, propylene, benzene, toluene, xylenes, or other aromatics”).  A circular product has been interpreted as “output products from a reactor and input feeds of other reactors” as disclosed in page 25 of the instant specification.

Claim Objections
Claims 9 and 16 are objected to because of the following informalities:  with respect to claim 9, hydroxycinnamic acid is mis-spelled; with respect to claim 16, some limitations are repeated in the body of the claim; see, e.g., 1-butene (2 times), styrene (3 times), and maleic anhydride (3 times) to name a few.  Applicant should review the claim and ensure each limitation occurs only once.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, 14-16, 21, 24, and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the free attribution method" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  See also claims 21, 24, and 25.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “light (C2-C5) hydrocarbons,” and the claim also recites “ethylene, propylene, ethane (C2), propane (C3), butane (C4)…propylene-propane mix, ethylene-ethane mix,…,1-butene, 1-pentene,” which are the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  See also “Normal Alpha Olefins (C4-C30+),” which is the broad recitation and “1-butene, 1-pentene, 1-hexene, 1-heptene, 1-octene, 1- nonene, 1-decene, 1-dodecene, 1-tetradecene, 1-hexadecene, 1-octadecene,…,a C20-C24 normal alpha olefin…,” which is the narrow statement of the limitation.  See also claims 14-16 with respect to “Normal Alpha Olefins (C4-C30+),” which is the broad recitation and “1-butene, 1-pentene, 1-hexene, 1-heptene, 1-octene, 1- nonene, 1-decene, 1-dodecene, 1-tetradecene, 1-hexadecene, 1-octadecene,” which is the narrower statement of the limitation. See also claim 26.
The term “heavy hydrocarbon fraction of petroleum” in claim 12 is a relative term which renders the claim indefinite. The term “heavy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Heavy means having a high specific gravity, wherein high means situated above a normal level, surface, base of measurement, or elevation.  It is not clear what the normal level or base of measurement may be.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Claim 24 is directed to “[a] process for producing chemicals or polymers from plastic waste…comprising:…”  The last step of the claim is a certifying step.  The certification step does not appear to have any function in the production of producing chemicals or polymers from plastic waste.  Therefore, the certification step cannot be a step in the production of chemical or polymers from plastic waste.  The inclusion of the step in the process claim leads to an obvious contradiction.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 21, and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Said claims recite a certifying step in the production of chemicals or polymers from plastics.  However, as discussed above, the certification step does not appear to have any function in the production of producing chemicals or polymers from plastic waste.  Therefore, the certification step cannot be a step in the production of chemical or polymers from plastic waste.  Consequently, the certifying step does not further limit the process of making chemicals or polymers from plastics.  Applicant may cancel the claim(s) or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 11-13, 16, 18, 22, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitting et al (WO 2020/242912).
With respect to claims 1, 4, 16, 18, Bitting et al discloses “[a] hydrocarbon cracker stream is combined with recycle content pyrolysis oil [r-pyoil-Examiner’s insertion-see paragraph 0041] to form a combined cracker stream and the combined cracker stream is cracked in a cracker furnace to provide an olefin-containing effluent. The r-pyoil can be fed to the cracker feed. More specifically the-pyoil is present in said feedstock in an amount of not more than 20% by weight, based on the total weight of the feedstock” [abstract; see also figures 1 & 4], wherein “a ‘r-pyoil’ or ‘r-pyrolysis oil’…mean[s] a composition of matter that is liquid when measured at 25°C and 1 atm, and at least a portion of which is obtained from the pyrolysis of recycled waste (e.g., waste plastic or waste stream)” [paragraph 0041; see also paragraph 0186: “[i]n an embodiment or in combination with any of the embodiments mentioned herein, at least a portion of the r-pyoil is obtained from pyrolysis of a feedstock comprising plastic waste”].  The hydrocarbon cracker stream (or “non-recycle cracker feed” depicted in figures 1 & 4) “may comprise a predominantly C2-C4 hydrocarbon containing composition, or a predominantly C5-C22 hydrocarbon containing composition” [paragraph 0215], wherein a “predominantly C5-C22 hydrocarbon refers to a stream or composition comprising at least 50 weight percent of C5-C22 hydrocarbon components. Examples include gasoline, naphtha, middle distillates, diesel, kerosene” [paragraph 0216], which renders obvious the required petroleum-based or fossil fuel-based feed.  The olefin-containing effluent corresponds to the one or more primary processing unit output streams and comprises ethylene, propylene, and butadiene [see, e.g., figure 4].  The ethylene, propylene, and butadiene may be referred to as r-ethylene, r-propylene, and r-butadiene, and correspond to the circular products of the instant application.  For example, Bitting et al discloses “the r-ethylene stream may be used to make one or more petrochemicals” [paragraph 0338; see discussion above concerning claim interpretation of circular products; see also paragraph 0341: “The overhead propylene stream produced during the cracking of a cracker feedstock containing r-pyoil is a r-propylene composition or stream. In an embodiment or in combination with any of the embodiments mentioned herein, the stream may be used to make one or more petrochemicals”].  With respect to the requirement that “each [of the pyrolysis oil and petroleum-based, fossil fuel-based, or bio-based feeds is introduced] at a known flow rate,” Bitting et al discloses “the r-pyoil containing feed stream is introduced into the cracking furnace separately from a non-recycle feed stream, the molar flow rate of the r-pyoil and/or the r-pyoil containing stream may be different than the molar flow rate of the non-recycle feed stream” [paragraph 0252], which renders obvious the requirement [see also paragraph 0253: “[f]or example, the molar flow rate of the r-pyoil or the first cracker stream as it passes through a tube in the cracking furnace may be at least 5, 7, 10, 12, 15, 17, 20, 22, 25, 27, 30, 35, 40, 45, 50, 55, or 60 percent lower than the flow rate of the hydrocarbon components…components in the non-recycle feed stream, or the second cracker stream, passing through another or second tube”].  With respect to the mass balance requirement, Bitting et al discloses “a ‘recycle content value’ is a unit of measure representative of a quantity of material having its origin in r-pyoil. The recycle content value can have its origin in any type of r-pyoil and in any type of cracker furnace used to crack the r-pyoil.  The particular recycle content value can be determined by a mass balance…” [paragraphs 0047-0048].  Moreover, Bitting et al discloses “[a] ‘recycle content allotment’ or ‘allotment’ means a recycle content value that is: a. transferred from r-pyoil, or recycle waste used to make r-pyoil (for convenience referred to herein collectively as “r-pyoil”) to a receiving composition or a Recycle PIA that may or may not have a physical component that is traceable to the r- pyoil” [paragraph 0050], wherein recycle PLA are compositions obtained from r-pyoil [see paragraph 0049 line item (d)].  Note that PIA stands for product, intermediate, or article [see last citation], wherein the product may be a product from the cracker furnace.
With respect to claims 2, 12, and 26, recall the discussion that “the r-ethylene stream may be used to make one or more petrochemicals.”  Recall, also, the use of r-proplylene for the same.  Known concentrations of r-ethylene and r-proplylene would have been obvious to one of ordinary skill in the art in order to determine the quantity of the one or more petrochemical products or to determine if r-ethylene or r-propylene may be a rate limiting reactant in the production of one of more petrochemical products.
With respect to claim 5, Bitting et al discloses “the sulfur content of the r-pyoil does not exceed 2.5 wt.%, or is not more than 2, or not more than 1.75, or not more than 1.5, or not more than 1.25, or not more than 1, or not more than 0.75, or not more than 0.5, or not more than 0.25, or not more than 0.1, or not more than 0.05” [paragraph 0205].  Note, the reference also teaches “Figure 17 is a graph of the boiling point curve of r-pyoil distilled in lab with at least 90% boiling by 350ºC” [paragraph 0026], which renders obvious the limitation that the distillation end point ranges from 600 to 1600o F (note 350o C = 662o F).
With respect to claim 11, the disclosure of “gasoline, naphtha, middle distillates, diesel, kerosene” [see above] renders obvious the recited petroleum liquids. 
With respect to claims 13 and 27, recall that Bitting et al discloses hydrocarbon cracker stream (or “non-recycle cracker feed” depicted in figures 1 & 4) “may comprise a predominantly C2-C4 hydrocarbon containing composition.”    Said composition renders obvious natural gas liquids.  The limitations (b) and (c) have already been addressed above.
With respect to claim 18, Bitting et al discloses the r-pyoil comprises C3-C30 hydrocarbons [see Table 1 bridging pages 116-118].  The combined cracker stream [see discussion above] corresponds to the I1.1 and F1 of the instant claim.   The olefin-containing effluent corresponds to the one or more primary processing unit output streams, O1.1,...,O1.m, and comprises ethylene, propylene, and butadiene [see, e.g., figure 4].  The ethylene, propylene, and butadiene may be referred to as r-ethylene, r-propylene, and r-butadiene, and correspond to the circular products.  See the discussion above concerning mass balance.
With respect to claim 22, applicant is reminded that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" [In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966].  Certifying a product does not make said product patentable.  The products of Bitting et al are the same as those of the instant claim regardless of certification.
Claims 14-15, 17, 19-20, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bitting et al (WO 2020/242912) as evidenced by Speight in The Chemistry and Technology of Petroleum, 3rd edition (1999, Marcel Dekker, 918 pp.).
With respect to claims 14 and 15, recall that Bitting et al discloses the production of petrochemicals from r-ethylene, r-propylene, and r-butadiene.  It is well known in the art that said ethylene, propylene, and butadiene produce petrochemicals such as polyethylene, polypropylene, detergents, syndets (synthetic detergents), polybutadiene rubber, and nylon as evidenced by Speight [see Figure 23-1 on page 839].
With respect to claims 17 and 28, polyethylene and polypropylene from ethylene and propylene, respectively, render obvious the recited polymerization reactor or olefin oligomerization unit.
With respect to claims 19 and 20, in view of the foregoing, the secondary processing unit(s) and their corresponding output streams would have been obvious to one of ordinary skill in the art.

Allowable Subject Matter
Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 6, the prior art does not appear to disclose the recited physical properties for the pyrolysis oil or pyoil.  With respect to claims 7-10, Bitting et al does not disclose the addition of antioxidants to the pyrolysis oil or pyoil.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
May 26, 2022